Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
TD was approved and claim 1 was broadened and claims 2-20 were added.  A new non-final rejection is attached.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2016/0088006) in view of Wang (US 2015/0227838).
Gupta discloses:
1, 8, 15.    A system for managing operations for organizations over a network (Figs. 1-2, 11-16), comprising:
a network computer, comprising:
a memory that stores at least instructions; and
one or more processors that execute instructions that perform actions (Figs. 1-2, 11-16), including: providing one or more event clusters that are associated with one or more Operations events (“The history of cluster incidents may be used as training data”, 0031; “From the history of Hadoop cluster incidents, a training dataset may be created for predictive model. The system can find out which node was failed at what time, and therefore label the training dataset as either abnormal or normal”, 0035);
associating one or more resolution metrics (not further defined, reads on any metric pertaining to an event, incident, failure e.g., “The system can find out which node was failed at what time, and therefore label the training dataset as either abnormal or normal”, 0035) with the one or more event-clusters;
one or more models based on the one or more Operations events, the one or more event clusters, and the one or more resolution metrics (“The history of cluster incidents may be used as training data”, 0031; “From the history of Hadoop cluster incidents, a training dataset may be created for predictive model. The system can find out which node was failed at what time, and therefore label the training dataset as either abnormal or normal”, 0035); and
employing the one or more trained models to identify the one or more resolution metrics that are associated with the one or more Operations events In real time (“The history of cluster incidents may be used as training data”, 0031; “From the history of Hadoop cluster incidents, a training dataset may be created for predictive model. The system can find out which node was failed at what time, and therefore label the training dataset as either abnormal or normal”, 0035; “predict failures or anomalies in advance and self-remediate the cluster before it becomes inoperable. The main advantage of such system is that the early detection of anomaly can be notified to the core Hadoop system for self-remediation purposes, alleviating the probability of a possible failure.”, 0006; “The influencers may be compared with health reports generated by node managers of the faulty nodes.”, 0075; 0081).
	Although Gupta discloses data pertaining to faults as health reports and preventing them before they get worse, (The main advantage of such system is that the early detection of anomaly can be notified to the core Hadoop system for self-remediation purposes, alleviating the probability of a possible failure.”, 0006; “The influencers may be compared with health reports generated by node managers of the faulty nodes.”, 0075; “The predictive model may run machine -learning based algorithms and output a "score" for each node at every time intervals. The score indicates whether any node in the cluster has a possibility of going anomalous in near future or not”, 0028) Gupta fails to particularly call for the data pertaining to the faults or abnormal data to be resolution metrics, as specified in claims 1, 8, 15.
	Wang teaches resolution metrics (“The maintenance strategy is determined separately for different components and is influenced by many factors, such as repair cost, failure severity”, 0050; “it is more common for machines to continue working irregularly, switching between normal and abnormal conditions, before a final breakdown”, 0057).
	It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and both refer to preventing worse failures.  Predicting/detecting resolution metrics (severity) using training data and models can minimize damage to machines and/or minimize loss of money or production.

2, 9. The system of Claim 8, further comprising:
storing the one or more trained models in a datastore, wherein the one or more stored trained models are employed to identify the one or more resolution metrics (e.g., 102, Figs. 1, 5; 200, Fig. 2; 1310,1314, Fig. 13; “the predictive model uses time-series data from an open time series database 210 for specific system-level and Hadoop metrics, which are received from a monitoring agent 212. Each node in the cluster reports its data to the monitoring framework, which stores them in the open time series database 210. In one example embodiment, there are total of 163 metrics that can be chosen for analysis. These metrics are representatives for the types of anomalies that are typically addressed in, for example, an ecommerce system.”, 0033).

3, 10, 16. The system of Claim 8, further comprising:
generating a plurality of observations of the one or more event clusters; and associating the one or more event clusters with incident remediation information, wherein the plurality of observations is employed to train the one or more models (“The history of cluster incidents may be used as training data”, 0031; “From the history of Hadoop cluster incidents, a training dataset may be created for predictive model. The system can find out which node was failed at what time, and therefore label the training dataset as either abnormal or normal”, 0035; Wang: “maintenance strategy is determined separately for different components and is influenced by many factors, such as repair cost, failure severity”, 0050; “it is more common for machines to continue working irregularly, switching between normal and abnormal conditions, before a final breakdown”, 0057).

4, 11, 17. The system of Claim 8, further comprising: receiving a plurality of events;
analyzing each received event based on one or more of a source origin, a source component (sources read on nodes or clients, “clusters of nodes in a network are monitored. Then the monitored data may be stored in an open time-series database. Data from the open time-series database is collected and labeled it as training data. Then a model is built through machine learning using the training data”, abstract; nodes have IDs/names; “The predictive model may run machine -learning based algorithms and output a "score" for each node at every time intervals. The score indicates whether any node in the cluster has a possibility of going anomalous in near future or not”, 0028), a service, or a service field, wherein the service field is grouped by syntax with a corresponding one or more of the source origin or the source components; and
employing the analyzation of the plurality of events to determine the one or more event clusters (Figs. 1-2, 11-16; 0031, 0035).

5, 12, 18. The system of Claim 8, further comprising:
determining the one or more event, clusters from a plurality of events, wherein the one or more event clusters are separated by one or more of time, frequency or spatial envelope for one or more of the plurality of events (“The predictive model may run machine -learning based algorithms and output a "score" for each node at every time intervals. The score indicates whether any node in the cluster has a possibility of going anomalous in near future or not”, 0028; nodes and events/incidents are monitored and analyzed continuously over time).

6, 13, 19.   The system of Claim 8, wherein the one or more trained models, further comprise an association with one or more coefficients that were employed for training (“The predictive model may run machine -learning based algorithms and output a "score" for each node at every time intervals. The score indicates whether any node in the cluster has a possibility of going anomalous in near future or not”, 0028; “the predictive model uses time-series data from an open time series database 210 for specific system-level and Hadoop metrics, which are received from a monitoring agent 212. Each node in the cluster reports its data to the monitoring framework, which stores them in the open time series database 210. In one example embodiment, there are total of 163 metrics that can be chosen for analysis. These metrics are representatives for the types of anomalies that are typically addressed in, for example, an ecommerce system.”, 0033).

7, 14, 20.   The system of Claim 8, further comprising;
providing a user interface for a human user to validate association of the one or more resolution metrics with the one or more event clusters (Fig. 11; “The processor 1502 may be coupled, either directly or via appropriate intermediary hardware, to a display 1510 and to one or more input/output (I/O) devices 1512, such as a keypad, a touch panel sensor, a microphone, and the like. Similarly, in some embodiments, the processor 1502 may be coupled to a transceiver 1514 that interfaces with an antenna 1516”, 0113; 0120; 0126).
Although Gupta discloses data pertaining to faults as health reports and preventing them before they get worse, (The main advantage of such system is that the early detection of anomaly can be notified to the core Hadoop system for self-remediation purposes, alleviating the probability of a possible failure.”, 0006; “The influencers may be compared with health reports generated by node managers of the faulty nodes.”, 0075;) Gupta fails to particularly call for the data pertaining to the faults or abnormal data to be resolution metrics, as specified in claims 1, 8, 15.
	Wang teaches resolution metrics (“The maintenance strategy is determined separately for different components and is influenced by many factors, such as repair cost, failure severity”, 0050; “it is more common for machines to continue working irregularly, switching between normal and abnormal conditions, before a final breakdown”, 0057).
	It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and both refer to preventing worse failures.  Predicting/detecting resolution metrics (severity) using training data and models can minimize damage to machines and/or minimize loss of money or production.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123